Citation Nr: 1235345	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from March 1963 to March 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to TDIU.  

An October 2012 review of the Virtual VA (VVA) paperless claims processing system reveals additional documents pertinent to the present appeal.  Specifically, the VVA file contains a May 2009 rating action reflecting that increased evaluations for the Veteran's eye condition and peripheral neuropathy of the left and right lower extremities were granted, resulting in a combined total evaluation of 100 percent for the Veteran's service connected disabilities, effective from January 2, 2009.  The increases were based at least in part on findings made upon VA examination of March 2009; the results of which are summarized in the May 2009 rating action.  While that examination report is not available at this point in either the Veteran's paper of virtual claims file, information contained in the VVA file is considered reliable and assists in granting the TDIU claim on appeal.  Accordingly, the Board finds the fact that it is not actually of record and has not been considered in conjunction with the issuance of a supplemental SOC to be non-prejudicial in this case.  See 38 C.F.R. §§ 19.37, 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a); the rating for his service-connected eye conditions is 100 percent and a combined rating of 90 percent has been effective since May 2007, with a 100 percent combined evaluation effective from January 2, 2009.

2.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in the Veteran's favor, the Veteran's service-connected disabilities are collectively of such severity as to preclude him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

With resolution of any doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.18, 4.19, 4.130 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is awarding the Veteran a full grant of the benefits sought on appeal, any errors VA made with respect to VCAA notice are considered non-prejudicial.

Factual Background

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received in October 2007.  At that time, the Veteran indicated that he had been employed as a computer programmer for the United States Postal Service (USPS) from 1985 to 2005.  He indicated that he last worked full-time in May 2005, reporting that he became too disabled to work as of that time.  He explained that he was forced to retire due to impaired hearing and eyesight, and also identified diabetes as a factor.  The application reflects that the Veteran has a college education with some (unidentified) specialized training or education.  

The Veteran's service connected conditions consist of: (1) Fuchs heterochromic iridocyclitis with aphakic left eye and status post cataract surgery in both eyes (rated as 60 percent disabling effective from May 2007, and 100 percent disabling effective from January 2, 2009); (2) bilateral hearing loss (rated as 30 percent disabling effective from March 2000); (3) diabetes mellitus (rated as 20 percent disabling effective from February 2004); (4 and 5) peripheral neuropathy of the right and left lower extremities associated with diabetes (rated as 10 percent disabling for each extremity effective from January 2006, and 20 percent disabling effective from January 2, 2009); (6) status post partial acromionectomy, left shoulder (rated as 10 percent disabling effective from August 1980); and (7) tinnitus (rated as 10 percent disabling effective from April 2000).  

In addition, pursuant to a May 2009 rating action, entitlement to special monthly compensation based on bilateral light perception only was granted from January 2, 2009, and entitlement to automobile and adaptive equipment was established.

The combined ratings for service-connected disabilities have been: 80 percent from January 19, 2006; 90 percent from May 21, 2007; and 100 percent from January 2, 2009.   

An April 2006 VA examination for diabetes mellitus revealed that it was stable and well-controlled on medication.  On VA examination of the peripheral nerves also conducted in April 2006, the history indicated that diabetes had been diagnosed in 2004 and since that time, the Veteran also noticed numbness in the toes and feet.  Impressions of diabetes, stable on medication; and mild sensory peripheral neuropathy affecting the toes of both feet, was diagnosed.

A VA eye examination was also conducted in April 2006.  Vision was count fingers at 4 feet in the right eye and 20/50 + 2 in the left eye.  Age-related macular degeneration bilaterally was also shown.

In a statement provided in May 2007, the Veteran indicated that he was not able to renew his Florida driver's license due to sight impairment. 

Upon VA examination of the eyes conducted in September 2007, right eye corrected vision was 20/count fingers at 4 feet; left eye corrected vision was 20/80-1.  Chronic uveitis bilaterally with recurrences, left eye possible Fuch's hetrechromic iridocyclitis with subsequent chronic steroid use and development of cataracts requiring removal was diagnosed.  The examiner also noted that bilateral macular degeneration was as likely as not exacerbated by chronic uveitis and cataract surgery.

In a September 2007 rating action, an increased rating of 60 percent was granted for the Veteran's service-connected eye disorders effective from May 2007.

In November 2007, employment information was received from the USPS indicating that the Veteran was eligible to receive CSRS voluntary retirement benefits as of June 2005, continuing for the rest of his life. 

In an April 2008 rating decision, the RO denied entitlement to TDIU. 

In a statement provided in April 2008, the Veteran indicated that he elected to retire due to physical limitations, including impaired mobility, hearing and sight.  

In a follow-up statement dated in December 2008, the Veteran indicated that he had been involved in 2 traffic accidents while still working and was told upon consultation with his supervisor that these would need to be reported unless the Veteran transferred to another department or retired.  He indicated that after retiring, he had tried to work at Publix and Winn Dixie and was refused due to his sight impairment.  He also mentioned that his service-connected eye disorders resulted in him being unable to read or obtain a driver's license.  He also mentioned having significant hearing loss even with hearing aids, evaluated as 30% disabling.  

A review of the VVA file contains a May 2009 rating action reflecting that increased evaluations for the Veteran's eye conditions and peripheral neuropathy of the left and right lower extremities were granted; the increases were based at least in part on findings made upon VA examination of March 2009; the results of which are summarized in the May 2009 rating action.  

According to the May 2009 rating action, a VA eye examination dated March 9, 2009 revealed that the Veteran had blurring, impaired night vision, photophobia and distorted bilateral eye images.  Physical exam revealed that best-corrected vision bilaterally is 20/1600. Visual field was full to confrontation bilaterally.  Fuchs heterochromic iridocyclitis with aphakic left eye and status post cataract surgery in both eyes was diagnosed.  The examiner noted the presence of other eye diseases that are currently active ( conjunctivitis, irits, retinitis, scleritis).  Ultimately, an evaluation of 100 percent was assigned from January 2, 2009 and it was explained that the evaluation for impairment of central visual acuity was based on objective and was the maximum evaluation allowed under the law for this disability.  The RO also determined that special monthly compensation was warranted because criteria regarding bilateral light perception only were met from January 2, 2009.  

With respect to the Veteran's service connected peripheral neuropathy of both lower extremities, a VA examination of March 2009 revealed increased numbness and pain in the lower legs/feet bilaterally.  Physical examination showed muscle strength of 5/5 in the lower extremities bilaterally.  There was evidence of decreased vibration, position sense and an antalgic gait.  It was assessed that this condition had a moderate effect on the Veteran's usual daily activities.  Separate 20 percent evaluations were assigned from January 2, 2009, contemplating incomplete paralysis below the knee of each lower extremity, described as moderate.

In addition, the May 2009 rating action reflected that entitlement to automobile and adaptive equipment was established based on the Veteran's permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye which is the result of injury or disease incurred.  


Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2011).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny the Veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the Veteran can perform work.

In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective versus objective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

For clarifying purposes, the Veteran's service connected conditions consist of: (1) Fuchs heterochromic iridocyclitis with aphakic left eye and status post cataract surgery in both eyes (rated as 60 percent disabling effective from May 2007 and 100 percent disabling effective from January 2, 2009); (2) bilateral hearing loss (rated as 30 percent disabling effective from March 2000); (3) diabetes mellitus (rated as 20 percent disabling effective from February 2004); (4 and 5) peripheral neuropathy of the right and left lower extremities associated with diabetes (rated as 10 percent disabling for each extremity effective from January 2006, and 20 percent disabling effective from January 2, 2009); (6) status post partial acromionectomy, left shoulder (rated as 10 percent disabling effective from August 1980); and (7) tinnitus (rated as 10 percent disabling effective from April 2000).  In addition, pursuant to a May 2009 rating action, entitlement to special monthly compensation based on bilateral light perception only was granted from January 2, 2009 and entitlement to automobile and adaptive equipment was established.

The Veteran filed his claim of entitlement to TDIU on October 12, 2007.  Since the date of his claim, the Veteran has had two different periods of combined evaluations with 90 percent from May 21, 2007; and 100 percent from January 2, 2009.  Accordingly, the Veteran's service-connected disabilities have met the threshold minimum requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Since the Veteran meets the threshold rating criteria under 38 C.F.R. § 4.16(a), a determination needs to be made as to whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities. 

The determinative issue is whether he is unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service-connected disabilities  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope).  The fact that a Veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes that since January 2, 2009, the Veteran has been in receipt of a 100 disability rating for bilateral eye disorders, and the question of whether the TDIU claim is therefore moot, must be addressed.  In this regard, on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

However, subsequently, the United States Court of Appeals for Veterans Claims issued a decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of Special Monthly Compensation, therefore, the issue of entitlement to TDIU before the Board is not moot.  Accordingly, to the extent that the appeal period in this case extends from October 12, 2007 when the TDIU claim was filed, and prior to the grant of both a 100 percent schedular rating for bilateral eye disorders and the grant of SMC based on light perception only, effective from January 2, 2009, the TDIU claim is not moot.  

The Board notes that entitlement to a TDIU was denied in an April 2008 rating decision.  It was explained that although the minimum schedular requirements for TDIU were met, the record did not show that the Veteran terminated past employment due solely to a service-connected disability or that his service-connected disabilities alone, precluded him from all forms of substantially gainful employment.  Essentially, in denying the claim the RO found that the evidence did not definitely show that one or more service-connected disabilities rendered the Veteran unemployable.  For reasons explained below, the Board disagrees with this finding and concludes that the claim should be granted. 

Evidence on file reflects that the Veteran has a college degree and worked for the USPS for 20 years from 1985 to 2005, at which time he voluntarily retired.  His lay statements reveal that the reasons for his decision to retire involved his service connected disabilities, which were impacting his mobility, sight and hearing.  

Arguably, when evaluated individually, no single service-connected condition renders the Veteran unemployable.  However, collectively, the evidence supports the Veteran's claim that he is significantly functionally and industrially impaired due to his service-connected disorders, as indicated by the combined rating of 90, then 100 percent during the appeal period.  The various service-connected disabilities impact the Veteran in the following ways: (1) diabetes - requiring medication and diet control; (2) hearing loss -manifested by significant bilateral hearing impairment assessed as 30 percent disabling and impaired speech recognition, required hearing aids; (3) tinnitus - recurrent, assessed as 10 percent disabling; (4) a left shoulder disability - manifested by limitation and impairment of function and motion; (5 and 6) peripheral neuropathy of both lower extremities productive of pain, numbness and mobility impairment.  Most importantly, the Veteran's service connected eye disorders (7) are productive of loss of sight to the point where the Veteran's cannot obtain a driver's license and cannot read.  The Veteran reports that as a result of his service-connected eye problems he was involved in 2 accidents while still employed (leading to his decision to retire), and has been unable to obtain employment elsewhere.  

The Board observes in this case, that fact that the Veteran has numerous service-connected conditions suggest that the collective limitations and impairment caused by these conditions would make it difficult for the Veteran to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here it is the nature and severity of his service-connected conditions which compel the Board to determine that he is not capable of performing the physical and mental acts required by employment.  Essentially, the combination of his disabilities; which are orthopedic, neurological and sensory in nature, impacting numerous functions including sight, hearing and mobility, rendering him unable to read or drive, support such a finding .  

The Board could remand this case for an opinion that reconciles all of the lay and medical information on file; however, the record as it stands implicates the Veteran's service-connected disabilities, particular his eye disorders, hearing loss and diabetes-related neurological conditions of the lower extremities, as significant impediments to his employability, as explained herein.  Therefore, the Board concludes that remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Pursuant to the above discussion, as the Veteran has many disabilities, both service-connected and not, there can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  The Board is of the opinion that at minimum, the point of equipoise has been reached in this matter.  Overall, the evidence demonstrates that the Veteran's service-connected disabilities alone are significant enough in their own right to preclude him from obtaining substantially gainful employment.

Therefore, after careful review of the record, and in giving considerable weight to the Veteran's credible statements and the findings shown on the Veteran's VA treatment records, and VA examinations, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Therefore, entitlement to TDIU is warranted and the claim is granted. 

ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


